Case: 21-60386      Document: 00516069862         Page: 1    Date Filed: 10/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 26, 2021
                                  No. 21-60386
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Johnnie E. Wheeler,

                                                            Plaintiff—Appellant,

                                       versus

   Mississippi State Parole Board,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-768


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Johnnie E. Wheeler, Mississippi prisoner # 32067, proceeding pro se,
   filed a petition for a writ of mandamus, under 28 U.S.C. § 1361, asserting: his
   parole-revocation proceedings violated his due-process rights; and
   Mississippi authorities should release him. Continuing to proceed pro se, he


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60386      Document: 00516069862            Page: 2    Date Filed: 10/26/2021




                                     No. 21-60386


   appeals the dismissal of his petition, contending, inter alia: he acquired newly
   discovered evidence supporting his challenges; the district court had
   authority to grant mandamus relief under the Administrative Procedures
   Act; and the court had jurisdiction to review his other constitutional
   challenges.
          A district court’s mandamus authority does not extend to directing
   state officials in the performance of their duties and functions. See Moye v.
   Clerk, DeKalb Cnty. Superior Ct., 474 F.2d 1275, 1276 (5th Cir. 1973)
   (denying mandamus relief). Moreover, Wheeler failed to brief, and therefore
   abandoned, any challenge to the court’s conclusion that his petition
   constituted an unauthorized, successive habeas application over which it
   lacked jurisdiction. See Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993)
   (noting briefing standard applies to, already liberally construed, pro se briefs).
   (Even if he had briefed his challenge, it would be meritless. See 28 U.S.C.
   § 2244(b)(3) (requiring applicant, inter alia, to “move in the appropriate
   court of appeals for an order authorizing the district court to consider [second
   or successive] application” before filing it).)
          AFFIRMED.




                                           2